Case 1:19-cr-00122-PAB Document 32 Filed 07/24/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00122-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

ANDRES ENRIQUEZ-MENDOZA,
A/K/A ANDRES MENDOZA-ENRIQUEZ,
A/K/A JESUS GUADALUPE BUSTILLOS-MENDOZA,

      Defendant.


            UNITED STATES’ RESPONSE TO THE PRESENTENCE REPORT


      The United States of America submits this response to the presentence report

filed in this case. Doc. 30. The government has no objections to the factual portion of

the report. The government also does not object to the guidelines calculation or the

recommended sentence in the middle of the guidelines range if the Probation

Department would continue to stand by a midrange recommendation after the one-level

downward departure which the government has moved for contemporaneously with this

response.




                                           1
Case 1:19-cr-00122-PAB Document 32 Filed 07/24/19 USDC Colorado Page 2 of 3




Dated: July 24, 2019                    Respectfully submitted,

                                        JASON R. DUNN
                                        United States Attorney


                                        By: s/ Rajiv Mohan
                                        Rajiv Mohan
                                        Assistant U.S. Attorney
                                        U.S. Attorney’s Office
                                        1801 California Street, Suite 1600
                                        Denver, CO 80202
                                        Telephone: 303-454-0100
                                        Fax: 303-454-0406
                                        E-mail: Rajiv.Mohan@usdoj.gov




                                    2
Case 1:19-cr-00122-PAB Document 32 Filed 07/24/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that on July 24, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to all counsel of record in this case:

       Laura Suelau                               Laura_Suelau@fd.org


                                                  By: s/ Rajiv Mohan
                                                  Rajiv Mohan
                                                  Assistant U.S. Attorney
                                                  U.S. Attorney’s Office
                                                  1801 California Street, Suite 1600
                                                  Denver, CO 80202
                                                  Telephone: 303-454-0100
                                                  Fax: 303-454-0406
                                                  E-mail: Rajiv.Mohan@usdoj.gov
